Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-20 are pending, of which claims 13-19 are withdrawn from consideration.
Claims 1 and 20 are amended. 
Claims 9 and 21 were previously cancelled.

Response to Arguments
Applicant’s amendments and arguments, filed November 30, 2020, with respect to with regards to the claims objections have been fully considered and are persuasive. In view of the amendments to the claims, the claims objections are moot and have been withdrawn. 
Applicant’s arguments with respect to the Section 103 rejection have been considered, but are not persuasive. Applicant argues, with reference to U.S. Patent Application Publication No. 2015/0149379 to Dearmon, that weighting different enrollment probability models, as taught by Dearmon, have nothing to do with adjusting attribute weights associated with prior students in a machine learning model and applying the model with these weights to prospective students to increase revenue for the institution, as recited in claim 1.  This is incorrect, as Applicant’s arguments seem to be based on a very limited reading of a very broad recitation in the claims, or directed to language not recited in the claims.  
Applicant argues that Dearmon does not describe adjusting attribute weights associated with prior students in a machine learning model and applying the model with these weights to prospective students to increase revenue for the institution. That, however, is not what is claimed or what Dearmon is relied on to teach.  Dearmon does teach “updating the machine learning model by increasing weights associated with the subset of the attributes associated with increased that a user may define whether more weight is given to expected net revenue or alternatively input quality of the student entering student population. As such, weight of ACT scores may be increased.”).  That is, Dearmon describes increasing the weights of particular attributes depending on the quality of the prospects being emphasized (e.g. expected net revenue or alternatively input quality).  As such, it is clear that Dearmon does teach “updating the machine learning model by increasing weights associated with the subset of the attributes associated with increased revenue” as recited in claim 1.
Applicant is correct that Dearmon also discusses weights associated with separate "probabilistic models" that are used to evaluate "enrollment probability."  However, each of the enrollment probabilities in Dearmon as associated with expected net revenue.  See Dearmon, paragraph [0063], “In some embodiments, expected net revenue and probability of enrollment may be forecast over a pre-determined amount of time. For example, net revenue from an admitted student may include probability of enrolling…”.  As such, weighting each “enrollment probability” 
While the arguments assert that Dearmon does not teach adjusting attribute weight in a machine learning model, the evidence points to the contrary and in any case the claims do not recite “adjusting attribute weight”. That is, the claims arguments point to language for which there is not antecedent basis in the claims.  Applicant asserts that Dearmon describes using scholarship funding to increase net revenue at the expense of incoming student test scores, or vice versa. That is unsupported by evidence and not true, as Dearmon, in paragraphs [0061]-[0065], describes how probability of enrollment and graduation may be correlated. Applicant also asserts that Dearmon does not disclose the identification and weighting of machine learning model attributes associated with prior students to optimize institutional revenue, as recited in claim 1. However, Dearmon clearly discusses, in paragraphs [0054]-[0058], using prior years data as training data (e.g. from the years 2009-2011) for current evaluations (e.g. a decision in 2012). In view of the foregoing, the arguments are unsupported by evidence, contradicted by the disclosures of Dearmon as discussed above, and not persuasive. As such, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0265258 to Powell et al. in view of U.S. Patent Application Publication No. 2015/0149379 to Dearmon.	
With regards to independent claims 1 and 20, Powell et al. teaches:
identifying at least one alumni a plurality of prior prospects of an educational institution (paragraph [0008], “Colleges also gain the ability to audit and analyze their admission and rejection histories using the techniques disclosed herein.”; paragraph [0018], “determine which applicants remain at the academic institution and graduate to identify a graduating applicant profile; and admitting students having an admission profile to the academic institution, wherein the admission profile is substantially correlated with the graduating applicant profile”; paragraph [0032], “An advantage of one aspect of the invention is the ability to utilize historical data to predict admissions and financial aid success for students based on the performance of the school's students historically.”; and paragraph [0104], “As discussed above, the ability of a user to generate a profile, such that it can be correlated, matched and compared with other profiles, simplifies the college selection process. Conversely, an academic institution's profile and targeted marketing can advantageously facilitate admissions decisions or an audit of a particular college's admit/reject demographics.”; paragraph [0014], “In particular, the method includes developing a profile for the user through a sequence of questions, the questions presented through a graphic user interface and presenting a set of possible answers to each question such that selection of a given answer triggers the next question in the sequence.”);
identifying a set of attributes associated with the plurality of prior prospects, the attributes of the set related to success at the educational institution of the prior prospects of the plurality (paragraph [0125], “In addition, by using historical data informed by drop out rate, transfer rate, 
determining a weight for each of the attributes, the weight indicating a relative importance for each of the attributes of success at the educational institution of the prior prospects of the plurality (paragraph [0076], “In one embodiment, the data used to make an admission decision, for a college admission officer, or a college selection decision, for a potential application, is weighted based on a points system.”; paragraph [0078], “As data about a particular user is analyzed to match the user with the best fitting subset of academic institutions, user data must be weighted based on the realities of the college selection process, i.e. test scores and GPA may have a larger impact on goodness of fit than the geographic preferences of a user. As a result, the next step, which can include two more substeps is to assign criteria weighting and minimum points cutoff (Step 3). This assignment of criteria weighting and minimum points cutoff can be performed for each college in database (Step 3 a) and for each user criterion (Step 3 b).”);
…; and 
presenting a recommendation for prospects of the subset of the current prospects based on the likelihood of success at the educational institution and the association of the subset of current prospects with increased revenue (Fig. 3B, paragraph [0074], “Additional details relating to a method for making recommendations based upon certain student profile parameters, such as specific criteria, are shown in FIG. 3B. As part of the recommendation process 37 depicted in FIG. 3B, various criteria are considered, certain weights are allocated among the criteria, and after assessing a recommendation based on the allocated weighting parameters, a display of the recommended options is presented to the student or other user of the system.”; and paragraph [0133], “One aspect of the invention uses historical data to inform the admit, deny, or hold decision making process of an admissions officer for an academic institution.”). Powell et al. teaches that the system 
However, Dearmon teaches:
using the machine learning model to identify a set of current prospects of a plurality of current prospects having a likelihood of success at the educational institution (paragraph [0056], “In a step 56, one or more probabilistic models may be selected by the host system 12 to determine probability distribution. The training data set may include data by which one or more probabilistic models determine probability distributions. Probabilistic models may include, but are not limited to, Gaussian Process Regression, Support Vector Machines, and/or the like. Generally, the techniques may use covariance functions or kernels (e.g., squared exponential, neural network kernels, and/or the like), to address unknown nonlinearities that may be present in the data. Other kernels may also be used including, but not limited to, periodic, polynomial, matern, and/or the like. In addition, one or more combinations of kernal types may be used including, but not limited to, product, addition, and/or the like).”; paragraph [0061], “In some embodiments, net revenue for each student may also be determined. For example, net revenue may include financial considerations including, but not limited to, tuition, fees, housing (e.g., housing minus non-endowed), soft discounts, employee remission, and/or the like. Net revenue and probability determinations as described herein may yield expected net revenue and/or expected net profit. For example, the probability that a student enrolls may be conditional on student associated variables in view of net revenue that the student may generate with enrollment.”); 
using the trained machine learning model to identify a subset of attributes shared by the prior prospects associated with increased revenue of the educational institution (paragraph [0059], “Using an ensemble averaging technique, weight may be assigned to probabilistic models based on 
updating the machine learning model by increasing weights associated with the subset of the attributes associated with increased revenue (paragraph [0059], “Generally, the AdaBoost algorithm may increase probabilistic weight assigned to techniques correctly classifying the most difficult enrollment decisions. For example, the AdaBoost algorithm may increase probabilistic weight of probabilistic models that correctly classify enrollment decisions that are most often misclassified by other probabilistic models such if a first probabilistic model has no misclassification errors, then that technique would receive a weight of one. If a first probabilistic model misclassifies a single observation, and a second probabilistic model correctly classifies it, then the weight of the first 
applying the updated machine learning model to the set of current prospects to identify a subset of the set of current prospects having the likelihood of success at the educational institution and having attributes associated with increased revenue at the educational institution (paragraph [0069], “In a step 62, one or more reports 90 may be generated detailing one or more student enrollment factors of the institution using determinations of the probabilistic models as described herein. For example, one or more reports may detail a student's probability of enrollment scaled in an appropriate fashion with the scholarship amount afforded to that student as illustrated in FIG. 6. In some embodiments, one or more reports 90 may include one or more maps and/or graphs. For example, one or more reports 90 may include a graphical representation of expected net revenue in view of additional scholarship amount allocated to a student. Additionally, one or more maps may illustrate expected enrollment numbers by state, expected net revenue by state, expected ACT scores by state, and/or the like. Visual and/or spatial representations of the data as described herein may be illustrated and/or provided.”);
These parts of Dearmon is applicable to the system of Powell et al. as they both share characteristics and capabilities, namely, they are directed to admissions data systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Powell et al. to include making probability determinations using the machine learning models as taught by Dearmon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Powell et al. in order to more accurately determine a probability of a student decision and the economic effects of probable decisions (see paragraph [0061] of Dearmon).



With regards to claim 3, Powell et al. teaches the recommendation comprises one of: a recommendation to admit a particular current prospect; or a recommendation to not admit a particular current prospect (paragraph [0018], “The method includes the steps of collecting retention data and admission profile data for a plurality of admitted applicants; correlating admission profile data to determine which applicants remain at the academic institution and graduate to identify a graduating applicant profile; and admitting students having an admission profile to the academic institution, wherein the admission profile is substantially correlated with the graduating applicant profile”).



With regards to claim 5, Powell et al. teaches success at the educational institution comprises one or more of: enrolling in the educational institution, graduating from the educational institution, graduating from the educational institution within a threshold time period, or obtaining employment subsequent to graduating from the educational institution (paragraph [0018], “The method includes the steps of collecting retention data and admission profile data for a plurality of admitted applicants; correlating admission profile data to determine which applicants remain at the academic institution and graduate to identify a graduating applicant profile; and admitting students having an admission profile to the academic institution, wherein the admission profile is substantially correlated with the graduating applicant profile.”).

With regards to claim 6, Powell et al. teaches at least one of the current prospects comprise an applicant to the educational institution (paragraph [0018], “In another aspect, the invention relates to a method of selecting applicants for admission to an academic institution.”).



With regards to claim 8, Powell et al. teaches the likelihood of a particular current prospect succeeding in the educational institution is determined based on industry employment data (paragraph [0125], “In addition, by using historical data informed by drop out rate, transfer rate, future employment, and other statistics, a working model can be assembled to determine the best candidates for admission to a particular institution.”).

With regards to claim 10, Powell et al. teaches the likelihood of a particular current prospect succeeding in the educational institution is determined based on institutional information (paragraph [0133], “One aspect of the invention uses historical data to inform the admit, deny, or hold decision making process of an admissions officer for an academic institution. Given a pool of data identifying those applicants that the academic institution has admitted, conclusions and correlations can be drawn based on how those applicants succeeded or failed at the institution.”).



With regards to claim 12, Powell et al. teaches: 
the operations further comprise traversing one or more databases to identify one or more current prospects of the plurality of current prospects for the educational institution prior to any communication from the one or more current prospects to the educational institution (paragraph [0009], “From an implementation standpoint, in one embodiment all data elements (users, profiles, resources, forms, plans, etc., etc.) in the system are defined as objects suitable for processing in a software environment, such for example a database. Users are able to search, prospect and sort/compare against other users, profiles or objects. Objects are also able to sort/compare against users and other objects.”; and paragraph [0073], “One exemplary method of the invention compares current student profiles to historic student profiles. As a next step, correlating positive characteristics between profiles in order to predict likelihood of admission, allocation of financial aid, and distribution of financial aid types is possible. In turn, this correlation process uses positively correlated characteristics to inform application, interview and admissions strategies or reports.”); 
the recommendation comprises one or more of: a recommendation to admit a particular prospect, a recommendation to not admit the particular current prospect, a recommendation to contact the particular current prospect to initiate an application process for applying to the 
succeeding in the educational institution comprises one or more of: enrolling in the educational institution, graduating from the educational institution, graduating from the educational institution within a threshold time period, or obtaining employment subsequent to graduating from the educational institution (paragraph [0018], “The method includes the steps of collecting retention data and admission profile data for a plurality of admitted applicants; correlating admission profile data to determine which applicants remain at the academic institution and graduate to identify a graduating applicant profile; and admitting students having an admission profile to the academic institution, wherein the admission profile is substantially correlated with the graduating applicant profile.”); 
the likelihood of the particular current prospect succeeding in the educational institution comprises a success score representing the likelihood of the particular prospect succeeding in the educational institution (paragraph [0066], “The process of matching profiles (Step 22) can be performed using various statistical processes such as for example the Kalman filter, point allocation matching, scoring, curve fitting, and/or other correlation and matching algorithms known in the art. Matching filters are generated over time using enrollment management information that is collected over a period of years. A filter can include criteria that determine whether a student is likely to be 
the likelihood of the particular current prospect succeeding in the educational institution is determined based on one or more of: industry employment data, institutional preferences, institutional information, or personal data (see paragraph [0125], “Using the system 70, colleges and universities are able to develop relationships over time with college bound students and their families. This allows colleges to customize recruitment strategies on a per student basis.”; and paragraph [0133], “One aspect of the invention uses historical data to inform the admit, deny, or hold decision making process of an admissions officer for an academic institution. Given a pool of data identifying those applicants that the academic institution has admitted, conclusions and correlations can be drawn based on how those applicants succeeded or failed at the institution.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624